Title: To James Madison from Anthony Charles Cazenove, 6 September 1811
From: Cazenove, Anthony Charles
To: Madison, James


SirAlexandria Septr. 6th. 1811
I have been honoured with your letter of 22d. Ulto. containing an order for a pipe of Messrs Murdoch’s L. P. Madeira Wine which went forward per brig Louisa McNamara & expect the wine will come out in her. There is no doubt but these gentlemen’s wine improved by one or two years of our climate will prove of a very superior quality, & I hope merit your attention.
I beg leave to express my hope that the report in the papers of your having broken your leg by a fall from your horse is without foundation, & am with high regard very respectfully Sir Your most obedt. Servt.
Ant Chs. Cazenove
